DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Pub: 2016/0006862 A1).
 	As to claim 1, Park discloses an electronic device (i.e. the mobile phone device of figure 6 and 15) (see Fig. 6, 9-15, [0055]), comprising:
 	a touch display comprising a main region and curved regions (i.e. the touch screen device of figure 15 is shown to be a first frontal mail display, and second curved side display on the left and right side) (See Fig. 15), the curved regions comprising a first curved region extending from the main region in a first direction towards a left side of a front surface of the electronic device and a second curved region extending from 
 	one or more processors (i.e. as seen in figure 1A the controller and interface unit 160 are the processors that allow the smart device of figure 9-15) (See Fig. 1A, [0161-0162]) configured to:
 	display a first screen corresponding to a first application on the main region (i.e. as seen in figure 15 the main display 1510 is shown to display a first application which shows that the screen in locked and the and the unlock sequences is demonstrate as an active application 1511 showing the direction of user movement) (see Fig. 15, [0278-0284]), and control the touch display to display a first user interface (UI) element on at least one of the first curved region or the second curved region (i.e. the system of figure 15 shows the side screen allow the control of the touch display to display a first bar like UI element 1521 on the side interface where the user is able to slide up and down) (see Fig. 15, [0278-0284]); and 
 	based on one of the first UI element being touched, control the touch display to display a second UI element corresponding to the first UI element on the main region (i.e. the figure 15 embodiment shows that the user is able to unlock the phone unit with the side screen and activate the second UI 1513 by moving the finger to match the application requirement as shown in figure 15) (see Fig. 15, [0278-0284]).
 	As to claim 6, Park teaches a method of displaying different applications on an electronic device (i.e. as seen in figure 23 and 24 the method of Park shows the display 
 	displaying a first screen corresponding to a first application on the main region (i.e. the figure 23 emboidment shows the first screen frontal unit 2310 display the first application of text message 2312) (see Fig. 23), and control the touch display to display a first user interface (UD) element on at least one of the first curved region or the second curved region (i.e. as shown in figure 17-24 the side unlocking functionality of the mobile device on the first and second curve region is able to display a bar interface to allow the user to unlock the device) (see Fig. 17-22, [0292-0302]); and 
 	based on the at least one first UI element being touched, displaying a second UI element corresponding to the first UI element (i.e. the figure 17-22 embodiment shows that the user is able to unlock the phone unit with the side screen and active the second UI as shown in figure 24 which displayed the text message box function of the mobile phone unit of figure 23 and 24) (see Fig. 17-24, [0309-0323]).

 	a touch display comprising a main region and curved regions (i.e. as seen in the drawing of figure 17, the main region is the display unit 1710, the curve regions are 1720 and 1730) (see Fig. 17), the curved regions comprising a first curved region extending from the main region in a first direction towards a first side of a front surface of the electronic device and a second curved region extending from the main region in a second direction towards a second side of the front surface of the electronic device (i.e. as seen in figure 17, the left region 1720 is extending in the left of the main display 1710 and the right side 1730 is extended form the right side of the display unit 1710) (see Fig. 17, [0290-0292]); and
 	one or more processors (i.e. as seen in figure 1A the controller and interface unit 160 are the processors that allow the smart device of figure 9-15) (See Fig. 1A, [0161-0162]) configured to:
 	in response to a first touch interaction to touch one point of one of the first and second curved regions and move in a direction toward the main region being detected (i.e. as seen in figure 15 embodiment the side display 1520 is able to detect the movement of the touch point on the first curve region where the direction matches the instruction of the frontal display unit which shows the movement from the side to approve the direction as display in the UI 1513) (see Fig. 15, [0284-0286]) control the touch display to display a first UI at a first area corresponding to the touched curved region (i.e. as seen in the frontal UI the movement of the user’s finger directly controls the display to complete the unlock sequences) (See Fig. 15, [0284-0286]), and control 
 	As to claim 19, Park teaches a method of displaying applications on an electronic device (i.e. the display of the application as seen in figure 23-26) (see Fig. 23-26), the electronic device comprising touch display comprising a main region and curved regions, the curved regions comprising a first curved region extending from the main region in a first direction towards a first side of a front surface of the electronic device and a second curved region extending from the main region in a second direction towards a second side of the front surface of the electronic device (i.e. as seen in figure 17, the left region 1720 is extending in the left of the main display 1710 and the right side 1730 is extended form the right side of the display unit 1710) (see Fig. 17, [0290-0292]), the method comprising:
 	in response to a first touch interaction to touch one point of one of the first and second curved regions and move in a direction toward the main region being detected, displaying a first Ul at a first area corresponding to the touched curved region (i.e. as seen in figure 15 embodiment the side display 1520 is able to detect the movement of 
 	removing a first UI displayed in the first position and displaying a second UI including a plurality of icons corresponding to a plurality of applications on a second area corresponding to the touched curved region (i.e. the figures 15-26 embodiment shows that the user is able to unlock the phone unit with the side screen and active the second UI as shown in figure 24, this means that the figure 15 embodiment unlocking sequence would result in the initial screen to be bypassed and whereby the first UI is removed after the completion of the unlock and the new message UI is displayed instead where a plurality of icon such as 2611 of figure 26 can be displayed instead) (see Fig. 15-26, [0284-0286], [0309-0325])..
 	As to claim 25, Park teaches a non-transitory computer-readable recording medium having embodied thereon a program (i.e. the figure 1A embodiment shows the mobile communication device uses electronic memory to store the application that is carried out in figure 15-26 embodiments) (see Fig. 1A), which when executed by a processor of an electronic device causes the electronic device comprising touch display comprising a main region and curved regions (i.e. as seen in figure 1A the controller and interface unit 160 are the processors that allow the smart device of figure 15-26 which uses a main frontal display and two side curve display) (See Fig. 1A, 15-26, [0161-0162]), the curved regions comprising a first curved region extending from the main region in a first direction towards a first side of a front surface of the electronic device and a second curved region extending from the main region in a second 
 	in response to a first touch interaction to touch one point of one of the first and second curved regions and move in a direction toward the main region being detected, displaying a first Ul at a first area corresponding to the touched curved region (i.e. as seen in figure 15 embodiment the side display 1520 is able to detect the movement of the touch point on the first curve region where the direction matches the instruction of the frontal display unit which shows the movement from the side to approve the direction as display in the UI 1513) (see Fig. 15, [0284-0286]); and
removing a first UI displayed in the first position and displaying a second UI including a plurality of icons corresponding to a plurality of applications on a second area corresponding to the touched curved region (i.e. the figures 15-26 embodiment shows that the user is able to unlock the phone unit with the side screen and active the second UI as shown in figure 24, this means that the figure 15 embodiment unlocking sequence would result in the initial screen to be bypassed and whereby the first UI is removed after the completion of the unlock and the new message UI is displayed instead where a plurality of icon such as 2611 of figure 26 can be displayed instead) (see Fig. 15-26, [0284-0286], [0309-0325]).
 	As to claim 2, Park teaches the electronic device as claimed in claim 1, wherein the one or more processors are further configured to, based on one of the at least one first UI element being touched and dragged in a direction of the main region, control the 
	As to claim 3, Park teaches the electronic device as claimed in claim 1, wherein the second UI elements is displayed on the first screen (i.e. as seen in figure 15, the UI 1513 is also display in the first screen as the subsequent unlock sequence for the user to see as they complete the motion requirement) (see Fig. 15, [0278-0284]).
	As to claim 4, Park teaches the electronic device as claimed in claim 1, wherein the second UI element is displayed near the first UI element in the main region (i.e. as seen in figure 15 the First and Second UI are displayed near each other on the main screen to indicate the direction and the movement matching of the user’s movement to unlock the device) (see Fig. 15, [0278-0284]).
	As to claim 5, Park teaches the electronic device as claimed in claim 1, wherein the second UI element is displayed in full screen (i.e. as seen in figure 15 the second UI 1513 cover most of the frontal display 1510 and is therefore displayed in full screen) (see Fig. 15, [0278-0284]).
	As to claim 7, Park teaches the method as claimed in claim 6, wherein the displaying the second screen comprises, based on the first UI element being touched and dragged in a direction of the main region, displaying the second UI element screen corresponding to the first element on the main region (i.e. as seen in figure 15 the main screen describe the direction of dragging 1511 which show the user the correct direction 
	As to claim 8, Park teaches the method as claimed in claim 6, wherein the second UI element is displayed on the first screen (i.e. the second UI 1513 is shown to be display on the first screen 1510) (see Fig. 15, [0278-0284]).
	As to claim 9, Park teaches the method as claimed in claim 6, wherein the second UI element is displayed near the first UI element in the main region (i.e. as seen in figure 15 the First and Second UI are displayed near each other on the main screen to indicate the direction and the movement matching of the user’s movement to unlock the device) (see Fig. 15, [0278-0284]).
	As to claim 10, Park teaches the method as claimed in claim 6, wherein the second UI element is displayed in full screen (i.e. as seen in figure 15 the second UI 1513 cover most of the frontal display 1510 and is therefore displayed in full screen) (see Fig. 15, [0278-0284]).
	As to claim 11, Park teaches the electronic device as claimed in claim 1, wherein the first screen is displayed such that a left side and a right side of the first screen respectively correspond to the left side and the right side of the front surface (i.e. as seen in the figure 15 embodiment the left side and right side of the first screen 1510 is respectively correspond to the left and right side of the front surface of the device 1500) (see Fig. 15, [0278-0284]).
	As to claim 12, Park teaches the method as claimed in claim 6, wherein the first screen is displayed such that a left side and a right side of the first screen respectively 
 	As to claim 14, Park teaches the electronic device of claim 13, wherein the second UI is displayed near the first area where the first UI is displayed (i.e. as seen in figure 15 the First and Second UI are displayed near each other on the main screen to indicate the direction and the movement matching of the user’s movement to unlock the device) (see Fig. 15, [0278-0284]).
	As to claim 15, Park teaches the electronic device of claim 13, wherein the at least one processor is further configured to, in response to a second touch interaction to touch one point of the main region and move in a direction toward the touched curved region being detected while the second UI is being displayed, control the touch display to remove the second UL (i.e. as seen in figure 1A the system of the mobile device tracks the movement and input of the touch input whereby as demonstrate in figure 17-22 when the input is completed, the removal of the first UI and second UI due to the unlocking event leads to the further display of actual content on the smart device unit such as figure 23 and 24) (see Fig. 15-24, [0284-0320]).
	As to claim 16, Park teaches the electronic device of claim 13, wherein the at least one processor is further configured to, in response to one of the plurality of icons being selected while the second UI is being displayed, control the touch display to display an application screen corresponding to the selected icon on at least a part of the main region (i.e. as seen in figure 1A and 26 the icon of figure 26 is due to the 
	As to claim 17, Park teaches the electronic device of claim 16, wherein the at least one processor is further configured to: in response to the one of the plurality of icons being selected while the second UI is being displayed, control the touch display to display a first screen of an application corresponding to the selected icon on a part of the main region, and in response to the first screen being selected, control the touch display to display a second screen of the application corresponding to the selected icon on the main region, wherein the second screen is larger than the first screen (i.e. the figures 15-26 embodiment shows that the user is able to unlock the mobile unit with the side screen and active the second UI as shown in figure 24, this means that the figure 15 embodiment unlocking sequence would result in the initial screen to be bypassed and whereby the first UI is removed after the completion of the unlock and the new message UI is displayed instead where a plurality of icon such as 2611 of figure 26 can be displayed instead which also can be seen in the second screen of figure 25 which shows a camera application having an image which is larger in size when compared to the screen of figure 26 icons display) (see Fig. 15-26, [0284-0286], [0309-0325]).
	As to claim 18, Park teaches the electronic device of claim 13, wherein the first area comprises a part of the main display area adjacent to the touched curved region and the second area comprises a part of the main display area adjacent to the touched curved region (i.e. as seen in figure 23, the first area 2310 is seen to be adjacent to the touch curved region 2321, and the second area displaying the display is currently 
	As to claim 20, Park teaches the method of claim 19, wherein the second UI is displayed near the first area where the first UI is displayed (i.e. as seen in figure 15 1511 and 1513 is near each other) (see Fig. 15).
	As to claim 21, Park teaches the method of claim 19, comprising: in response to a second touch interaction to touch one point of the main region and move in a direction toward the touched curved region being detected while the second UI is being displayed, removing the second UI (i.e. as seen in figure 15 the main screen describe the direction of dragging 1511 which show the user the correct direction to main in the main region 1510 whereby the second UI element 1513 screen display to the movement and direction according to the first element 1513 which means that when the unlocking sequences ends the 1513 is removed and the new screen as shown in figure 23-26 is enabled) (see Fig. 15, 22-26, [0278-0284], [0306-0325])).
	As to claim 22, Park teaches the method of claim 19, comprising: in response to one of the plurality of icons being selected while the second UI is being displayed, displaying an application screen corresponding to the selected icon on at least a part of the main region (i.e. as seen in figure 15 the application for the plurality of the box icon as seen in element 1521 shows that the correct touch icon leads to the selected icon 3 as being designated the display element 1512 which identified the exact number for the icon 3 that the user touched) (see Fig. 15, [0278-0284]).
	As to claim 23, Park teaches the method of claim 22, wherein the displaying the screen of the application on at least a portion of the main region comprises: in response 
	As to claim 24, Park teaches the method of claim 19, wherein the first area comprises a part of the main display area adjacent to the touched curved region and the second area comprises a part of the main display area adjacent to the touched curved region (i.e. as seen in figure 23, the first area 2310 is seen to be adjacent to the touch curved region 2321, and the second area displaying the display is currently locked is 
	As to claim 26, Park teaches the non-transitory computer-readable recording medium according to claim 25, wherein the second UI is displayed near the first area where the first UI is displayed (i.e. as seen in figure 15 1511 and 1513 is near each other) (see Fig. 15).
	As to claim 27, Park teaches the non-transitory computer-readable recording medium according to claim 25, comprising: in response to a second touch interaction to touch one point of the main region and move in a direction toward the touched curved region being detected while the second UI is being displayed, removing the second UI (i.e. as seen in figure 15 the main screen describe the direction of dragging 1511 which show the user the correct direction to main in the main region 1510 whereby the second UI element 1513 screen display to the movement and direction according to the first element 1513 which means that when the unlocking sequences ends the 1513 is removed and the new screen as shown in figure 23-26 is enabled) (see Fig. 15, 22-26, [0278-0284], [0306-0325])).
	As to claim 28, Park teaches the non-transitory computer-readable recording medium according to claim 25, in response to one of the plurality of icons being selected while the second UI is being displayed, displaying an application screen corresponding to the selected icon on at least a part of the main region (i.e. as seen in figure 15 the application for the plurality of the box icon as seen in element 1521 shows that the correct touch icon leads to the selected icon 3 as being designated the display 
	As to claim 29, Park teaches the non-transitory computer-readable recording medium according to claim 28, wherein the displaying the screen of the application on at least a portion of the main region comprises: in response to the one of the plurality of icons being selected while the second UI is being displayed, displaying a first screen of an application corresponding to the selected icon on a part of the main region (i.e. as seen in figure 15 the application for the plurality of the box icon as seen in element 1521 shows that the correct touch icon leads to the selected icon 3 as being designated the display element 1512 which identified the exact number for the icon 3 that the user touched) (see Fig. 15, [0278-0284]); and in response to the first screen being selected, controlling the touch display to display a second screen of the application corresponding to the selected icon on the main region, wherein the second screen is larger than the first screen (i.e. the figures 15-26 embodiment shows that the user is able to unlock the mobile unit with the side screen and active the second UI as shown in figure 24, this means that the figure 15 embodiment unlocking sequence would result in the initial screen to be bypassed and whereby the first UI is removed after the completion of the unlock and the new message UI is displayed instead where a plurality of icon such as 2611 of figure 26 can be displayed instead which also can be seen in the second screen of figure 25 which shows a camera application having an image which is larger in size when compared to the screen of figure 26 icons display) (see Fig. 15-26, [0284-0286], [0309-0325]).
.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 12, 2022